 


109 HCON 177 IH: Expressing the sense of Congress that the crisis regarding the Iranian nuclear program should be primarily resolved through diplomatic means.
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 177 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2005 
Mr. Kirk (for himself and Mr. Andrews) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the crisis regarding the Iranian nuclear program should be primarily resolved through diplomatic means. 
 
Whereas the Islamic Republic of Iran is a signatory to the Nuclear Non-Proliferation Treaty (NPT); 
Whereas Iran is a member of the International Atomic Energy Agency (IAEA); 
Whereas Iran has agreed to safeguards to ensure compliance with its non-proliferation commitments under the NPT; 
Whereas the IAEA has reported numerous concerns with the implementation of such safeguards to ensure Iran’s compliance with its non-proliferation commitments; 
Whereas international inspections in 2003 and 2004 of Iran’s nuclear program revealed significant undeclared activities with potential application for the development of nuclear weapons; 
Whereas the European Union has offered economic and political incentives to Iran to encourage Iran to fully comply with its non-proliferation commitments; 
Whereas countries are reviewing military options in response to Iran’s non-compliance with its non-proliferation commitments; 
Whereas Iran is highly dependent on the international sale of oil for its export earnings; 
Whereas Iran is also highly dependent on the importation of foreign gasoline to supply its energy needs; 
Whereas, if the supply of gasoline to Iran is restricted, the impact on Iran’s economy would be considerable; and 
Whereas diplomatic means present the most effective way to defuse the crisis regarding the Iranian nuclear program: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)the crisis regarding the Iranian nuclear program should be primarily resolved through diplomatic means;  
(2)if the European Union’s diplomatic overture fails, the United States should consider other options, including the restriction of the supply of gasoline to Iran, to prevent the acquisition of nuclear weapons by Iran under cover of its nuclear program; and 
(3)such restriction should be administered by a multilateral coalition of countries to enforce Iran’s non-proliferation commitments, including non-proliferation commitments under the Nuclear Non-Proliferation Treaty. 
 
